Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 4-10, 12-20 and 23-28 are pending in this application.
4.	Claims 4, 5, 8, 9, 12, 16, 17 and 20 have been amended. New claims 23-28 are presented for examination.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on May 17, 2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
6.	Claims 1-2, 4-10, 12-20 and 23-28 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
“determining, based on values of luma motion vectors of a sub-set of the plurality of luma sub-blocks, a value of a chroma motion vector for a chroma sub-block that corresponds to the plurality of luma sub-blocks, wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks of the plurality of luma sub-blocks that are selected for coding using affine inter motion compensation“, along with all the other limitations as recited in claim 1(Please refer to Final Rejection dated 11/15/2021).
Independent claims 9, 17 and 20 recite a device for coding video data and a non-transitory computer-readable storage medium comprising similar limitations. Therefore, they are allowed for similar reasons.
Dependent claims 2, 4-8, 10, 12-16, 18-19 and 23-28 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482      


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482